Exhibit 10.4

EMPLOYMENT AGREEMENT FOR

EXECUTIVE OFFICERS

This Employment Agreement (the “Agreement”) is entered into on the
              day of December, 2006 (the “Effective Date”), between Dave &
Buster’s, Inc., a Missouri corporation (the “Company”), and
                        (the “Employee”).  The parties agree to each of the
following:

1.             Employment/Duties.  The Company agrees to employ Employee as
[state position] for the Company.  Employee will be responsible for performing
those duties that are customarily associated with the position of a [state
position] and other such reasonable duties that are assigned by the Company from
time to time.  The Company will provide appropriate training to Employee to
permit him to perform his duties competently.

2.             Term of Agreement.  This Agreement shall be in effect for two
years from the Effective Date of this Agreement unless it is terminated earlier
under the terms of Paragraph 8 of this Agreement; provided, however, that
commencing on the date two years after the Effective Date, and on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the “Renewal Date”), the term of this Agreement shall
be automatically extended for a one year period unless it is terminated earlier
under the terms of Paragraph 8 of this Agreement.  The parties agree that unless
specifically stated otherwise, the obligations created in Paragraphs 6, 7, 9,
and 10 of this Agreement will survive the termination of this Agreement and of
Employee’s employment with the Company.

3.             Employee’s Responsibilities.  Employee agrees that unless
specifically stated otherwise, during the term of Employee’s employment by the
Company, Employee will devote Employee’s full business time and best efforts and
abilities to the performance of Employee’s duties for the Company.  Employee
agrees to act with the Company’s best interest in mind at all times.  Employee
will act in accordance with the highest professional standards of ethics and
integrity.  Employee agrees to use Employee’s best efforts and skills to
preserve the business of the Company and the goodwill of its employees and
persons having business relations with the Company.  Employee will comply with
all applicable laws and all of the Company’s policies and procedures. 
Notwithstanding anything contained herein to the contrary, if (a) Employee
complies with the terms and provisions of the Company’s Ethical Business Policy,
as the same may be revised from time to time, and (b) Employee’s activities do
not interfere with Employee’s obligations to the Company, then, during the term
of the of Employee’s employment by the Company, Employee may (x) engage in
charitable, civic, fraternal and professional activities, (y) give lectures on
behalf of educational or for-profit institutions, and (z) manage personal
investments.

4.             No Limitations.  Employee warrants and represents that there is
no contractual, judicial or other restraint that impairs Employee’s right or
legal ability to enter into this Agreement and to carry out Employee’s duties
and responsibilities for the Company.

5.             Compensation and Benefits.

(a)           Base Salary.  During the term of this Agreement, the Company will
pay to Employee a base salary of $           per year.  The base salary will be
paid bi-weekly on regularly scheduled paydays determined by the Company. 
Employee shall be given an annual performance evaluation and receive an annual
salary increase commensurate with both Employee’s performance during such year
and salary increases given to other officers of the Company receiving similar
performance evaluations.

(b)           Annual Bonus.  During the term of this Agreement, the Employee
will be eligible to receive an annual bonus as determined by the Company based
upon the attainment of a combination of individual and Company goals during a
fiscal year.  Employee’s individual participation percentage in the bonus plan
is equal to   % of such Employee’s base salary for the fiscal year.

(c)           Automobile.  The Employee shall be entitled to an automobile
allowance to be applied toward the use of an automobile for business purposes
during the term of this Agreement, in an amount equal to $       per year,
payable in accordance with the Company’s standard payroll procedures.

(d)           Retirement and Welfare Plans.  Employee shall be eligible to
participate in any profit sharing, qualified and nonqualified retirement plans,
and any health, life, accident, disability insurance, sick leave, supplemental
medical reimbursement insurance (Exec-U-Care) or other benefit plans or programs
made available to similarly situated employees of the Company as of the
Effective Date (collectively, the “Plans”), as long as they are kept in force by
the Company and provided that Employee meets the eligibility requirements of the
respective plans and programs. 


--------------------------------------------------------------------------------


Nothing contained herein shall limit the right of the Company, in its sole and
absolute discretion, to modify or discontinue any of the Plans.

[OPTIONAL] (e)  Equity Grant.  Employee shall be eligible to participate in the
management grant of equity interests in the Company’s parent as further
described in Exhibit A, attached hereto and incorporated herein by this
reference.

(f)            Vacation. Subject to Company’s generally applicable policies
relating to vacations, Employee shall be entitled to paid vacation commensurate
with Employee’s position and tenure with the Company, but in no event less than
four (4) weeks paid vacation during each calendar year.

(g)           Office and Support Staff.  All equipment, supplies, and
secretarial staff reasonably required in the performance of the Employee’s
duties shall be supplied by the Company.  Employee shall be entitled to a fully
furnished and appointed office comparable in size, furnishings and decorations
to the offices of other [senior/executive] officers and the facilities of the
Company shall be generally available to Employee in the performance of
Employee’s duties.

(h)           Other Benefits.  The Company will provide Employee with health
insurance, vacation, and the other employment benefits the Company provides to
its full-time executive employees.

(i)            Expenses.  The Company shall reimburse the Employee for all
business expenses reasonably incurred by the Employee in connection with the
performance of the Employee’s duties under this Agreement, including, but not
limited to, reasonable travel, meals, and hotel accommodations of Employee, in
each case subject to the Company’s policies and procedures.  Reimbursement shall
be made upon submission by Employee of vouchers or an itemized list thereof.

(j)            Country Club Membership.  The Employee shall be entitled to an
allowance for country club membership to be applied toward dues for business use
of such club in an amount equal to $      per year, payable in accordance with
the Company’s standard payroll procedures.

(k)           Changes in Benefits.  Any changes to base salary, annual bonus,
automobile allowance or other benefits paid to Employee during the term of this
Agreement shall be memorialized by a written amendment to this Agreement
executed by the Company and Employee.

6.             Training and Confidential Information.  The Company will provide
Employee with such specialized training as the Company, in its sole discretion,
deems necessary or beneficial to the performance of Employee’s job duties.  The
Company will also provide Employee with confidential and proprietary information
not previously known by Employee regarding the Company’s clients, vendors,
employees, sales, purchasing, pricing, services, computer programs, operations,
marketing plans and financial performance.  Employee understands and agrees that
during and after the term of his employment with the Company that he  will not
directly or indirectly use or disclose any such confidential or proprietary
information for any reason other than the advancement of the Company’s business
interests.  The parties agree that the restrictions in this Paragraph 6
regarding confidential information do not cover public information, information
created by entities other than the Company for dissemination to the public or
information generally known in the Company’s industry.

7.             Restrictive Covenants.  Employee agrees that the Company’s
commitment described in Paragraph 6 above to provide Employee training and the
Company’s Confidential Information gives rise to the Company’s interest in
restraining Employee from competing against it and that the restrictions in this
Paragraph 7 are designed to enforce Employee’s promise in Paragraph 6 not to
disclose or use any Confidential Information, except where necessary for
Employee to perform his job duties for the Company.  Employee recognizes and
agrees that these restrictions are necessary to protect the Company’s customer
base, good will, confidential information and other business interests.

(a)           Non-Competition.  Employee agrees that during his employment with
the Company, Employee will not, without the prior written consent of the
Company, directly or indirectly, either on his own behalf or on behalf of any
person, partnership, limited liability company, corporation, association, or
otherwise, invest in (other than an investment in a publicly-owned company which
constitutes not more than 1% of the voting securities) any business in the
restaurant or entertainment industry which is engaged in business activities
which are in competition with the business activities of the Company.


--------------------------------------------------------------------------------


(b)           Non-Hire.  Employee agrees that during his employment with the
Company and for a one (1) year period following the termination of his
employment with the Company, he  will not directly or indirectly, on his own
behalf or on behalf of any other person or business entity, (i) hire any person
employed by the Company during the sixty (60) days prior to Employee’s
termination in the Company’s corporate headquarters or within its operations
group in the position of general manager, regional manager or any position
senior to those managers (each being a “Restricted Employee”), (ii) attempt to
influence any Restricted Employee employed by the Company at the time of
Employee’s termination to leave his or his employment or (iii) use or disclose
to any person or business entity any personal information regarding any of the
Company’s employees.

(c)           Non-Interference.  Employee agrees that for a one (1) year period
following the termination of his employment with the Company, he  will not,
directly or indirectly, on his own behalf or on behalf of any other person or
business entity, interfere with the Company’s relationship with any person who
at the relevant time is an employee, contractor, supplier, or customer of the
Company.

(d)           Non-Access.  Employee agrees that following the termination of his
employment with the Company, he will not access the Company’s computer systems,
download files or any information from the Company’s computer systems or in any
way interfere, disrupt, modify or change any computer program used by the
Company or any data stored on the Company’s computer systems.

(e)           No Restriction on Employment.  It is expressly understood and
agreed that notwithstanding anything in this Agreement to the contrary,
including, without limitation, Paragraphs 7(a) through 7(d) hereof, there shall
be no restriction on Employee’s employment (whether by an employer in a
competitive industry or otherwise) following the termination of Employee’s
employment with the Company and Employee shall be entitled to immediately
thereafter compete with the Company.

8.             Termination of Agreement.

(a)           Death or Disability.  This Agreement shall automatically terminate
upon the death of Employee or upon Employee’s becoming disabled to the extent
that he  is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous periods of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company.  The determination of
Employee’s disability shall be made in good faith by a physician reasonably
acceptable to the Company.

(b)           Upon Notice.  The Employee may terminate this Agreement at any
time during the term by giving the Company no less than thirty (30) days’ prior
written notice of the date of termination.  Promptly after the Employee gives
such notice, the parties shall meet and in good faith confer regarding the
Employee’s work responsibilities during the remainder of the notice period. 
During the remainder of the notice period, Employee agrees to use Employee’s
best efforts to continue performing the duties assigned by the Company, and the
Company agrees to continue compensating Employee until the termination date with
the same pay and benefits as before the notice was given.

(c)           For Cause.  The Company may terminate this Agreement without any
prior written notice to Employee if the termination is “for cause.”  For
purposes of this Agreement “for cause” shall be defined as the willful and
continued failure by Employee to perform the duties assigned by the Company,
failure to follow reasonable business-related directions from the Company, gross
insubordination, theft from the Company or its clients, habitual absenteeism,
conviction of a felony, or any other gross or willful misconduct that is
contrary to the best interests of the Company or materially and adversely
affects the reputation of the Company.  If the Company believes that an event
constituting “for cause” under this section has occurred and such event (i) is
not a criminal offense and (ii) is readily curable by Employee, then the Company
shall provide written notice to the employee setting forth: (A) the Company’s
intent to terminate the Employee’s employment for cause, and (B) the reasons for
the Company’s intent to terminate the Employee’s employment for Cause.  The
Employee shall have ten (10) business days following the receipt of such notice
to cure the alleged breach.  The Company may terminate this Agreement without
any further notice to Employee if such cure has not occurred within such ten
(10) business day period.  In the event that the Company contends that the event
is not readily curable by Employee, the Company shall provide written notice to
Employee setting forth:  (X) the reasons for the Company’s intent to terminate
Employee’s employment “for cause” and (Y) the basis for the Company’s
determination that such event is not readily curable.

(d)           For Good Reason.  The Employee may terminate this Agreement
without any prior written notice to the Company if the termination is “for good
reason.”


--------------------------------------------------------------------------------


For purposes of this Agreement “for good reason” shall be defined as (i) the
Company’s material breach of this Agreement and the Company’s failure to remedy
such breach within ten (10) days following the delivery of written notice of
such breach by the Employee to the Company; (ii) the Company’s relocation of the
office where Employee performs his duties; (iii) assignment to the Employee of
any duties, authority or responsibilities that are materially inconsistent with
the Employee’s position, authority, duties or responsibilities, or any other
Company action that results in the diminution in such position, authorities,
duties or responsibilities; (iv) substantial change in organizational reporting
relationships as compared to the Effective Date that will impact Employee’s
title, status, position, authority, duties or responsibilities reporting
requirements; and (v) any other purported termination of the Employee other than
under the terms of this Agreement.

(e)           Severance Pay and Release.  In the event that Employee’s
employment under this Agreement is terminated for reasons other than “for cause”
as defined in Paragraph 8(c), the Company shall pay to Employee: (i) twelve (12)
months of severance pay at Employee’s then current base salary, in accordance
with the Company’s normal payroll schedule and procedures, and subject to all
applicable withholding (it being agreed that the sum of the after-tax value of
these monthly payments and any income replacement benefits received from
Company-provided disability insurance as described in Section 8(a) above shall
not exceed the after-tax value of Employee’s then-current base salary, (ii) an
amount equal to the annual bonus, if any, earned by the Employee for the prior
fiscal year, if it has not previously been paid by the Company, (iii) the
prorata portion of the annual bonus, if any, earned by the Employee for the
then-current fiscal year payable in accordance with the Company’s standard
procedures for paying any such bonus to other Employees, (iv) monthly payments
for a period of twelve (12) months following Employee’s termination that are
equal to the monthly payment being made to Employee under Paragraph 5(c) at the
time of Employee’s termination, (v) monthly payments for a period of six (6)
months following Employee’s termination that are equal to the monthly premium
required by the Employee to maintain his health insurance benefits provided by
the Company’s group health insurance plan, in accordance with the requirements
of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and
(vi) the portion of any equity interests granted by the Company to Employee that
is vested as of the date of Employee’s termination.  The Company’s obligation to
tender the foregoing severance amounts shall be conditioned upon Employee’s
compliance with this Agreement and upon Employee’s execution of a general
release in favor of the Company, its Board of Directors, affiliates, and
employees, in such form as reasonably approved by the Company and Employee.  In
the event that this Agreement is terminated “for cause” pursuant to Paragraph
8(c), the Company shall pay to Employee only that compensation which has been
earned by the Employee through the date of termination.  The payments shall be
made in a lump sum or on the Company’s regularly scheduled paydays, as
determined in the discretion of the Company.

Employee agrees to return to the Company any payments received pursuant to this
Paragraph 8 in the event that Employee does not fully comply with all
post-employment obligations set out in this Agreement, including, but not
limited to, the Restrictive Covenants set forth in Paragraph 7.

9.             Return of Property to the Company.  Upon the termination of
Employee’s employment by the Company, Employee agrees to immediately provide the
Company with a written inventory of all Company-owned property in Employee’s
possession or under Employee’s control and to immediately return to the Company
all Company-owned property in Employee’s possession or control.  After the
termination of Employee’s employment, Employee will not retain copies of any
documents or other property belonging to the Company.

10.           Arbitration.  Any controversy, dispute or claim, except as set out
below, arising out of or relating to this Agreement or the terms and conditions
of employment of Employee, including, but not limited to, claims of breach of
contract, shall be settled by final and binding arbitration in accordance with
the Arbitration Rules of the American Arbitration Association, and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  However, the parties agree that this Paragraph 10 shall
not preclude the Company from filing a petition in court seeking equitable
relief in the form of a temporary restraining order or temporary or permanent
injunction for alleged violations of Employee’s obligations under Paragraphs 6
and 7.  A party shall have the right to pursue the same causes of action and
obtain the same damages in arbitration that the party could pursue in any
court.  Any arbitration brought under the terms of this Agreement shall be
conducted in the following manner:

(a)           A party wishing to pursue a claim under this Paragraph 10 must
give the other party a written Notice of Claim within ninety (90) days after the
event which gave rise to the claim occurred.  The party receiving a Notice of
Claim shall within thirty (30) days serve the other party with a written
response to the Notice of Claim.  If the party initiating the claim is not
satisfied with the response, the party initiating the claim shall notify the
other party in writing that the claim shall be resolved by arbitration.

(b)           The arbitrator shall be selected by agreement of the parties
within thirty (30) days of the receipt of the written notice that the claim
shall be resolved by arbitration.  In the event that the parties cannot agree
upon an arbitrator, each party shall choose one arbitrator.


--------------------------------------------------------------------------------


The arbitrators selected by the parties shall select one arbitrator, by mutual
agreement.  In the event of a deadlock, either party may petition a court of
competent jurisdiction to select an arbitrator.

(c)           The arbitration hearing shall be held at a mutually agreeable site
in Dallas, Texas.

(d)           The arbitration hearing must be held within sixty (60) days of the
date on which the arbitrator is selected.

(e)           The arbitrator shall follow the Employment Arbitration Rules of
the American Arbitration Association, except as otherwise agreed by the
parties.  The arbitrator shall substantially comply with the Texas rules of
evidence; shall grant essential but limited discovery; shall provide for the
exchange of witness lists and exhibit copies; shall conduct a pretrial hearing;
and shall consider dispositive motions.  The arbitrator has the right to refer
the parties to a non-binding mediation prior to the arbitration hearing but such
mediation shall not extend the deadlines established in this Paragraph 10.  Each
party shall have the right to request the arbitrator to make findings of
specific factual issues.

(f)            The expenses of the arbitration shall be borne in such proportion
as the arbitrator shall decide.

(g)           Any deviation from subparagraphs (a) through (e) above must be set
out in writing and signed by both the Company and Employee.

11.           Indemnification.  The Company shall indemnify Employee to the
fullest extent permitted by law against all costs, expenses, liabilities and
losses, including but not limited to, attorneys fees, judgments, fines,
penalties, taxes and amounts paid in settlement, reasonably incurred by Employee
in conjunction with any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative in nature, which the Employee is made or
threatened to be made a party or witness by reason of his position as officer,
employee or agent of the Company or otherwise due to his association with the
Company or due to his position or association with any other entity at the
request of the Company.  The Company shall advance to Employee all reasonable
costs and expenses incurred in connection with such action within twenty (20)
days after receipt by the Company of Employee’s written request.  The Company
shall be entitled to be reimbursed by Employee and Employee agrees to reimburse
the Company if it is determined that Employee is not entitled to be indemnified
with respect to an action, suit, or proceeding under applicable law.  The
Company shall not settle any such claim in any manner which would impose
liability, including monetary penalties or censure, on the Employee without his
prior written consent.

12.           Choice of Law; Venue.  The parties agree that this Agreement shall
be construed under the laws of the State of Texas.  Jurisdiction and venue with
respect to any dispute arising under this Agreement shall be in the courts of
Dallas County, Texas.

13.           Severability.  If any provision of this Agreement is declared or
found to be illegal, unenforceable, or void, in whole or in part, then both
parties will be relieved of all obligations arising under such provision, but
only to the extent it is illegal, unenforceable, or void.  The parties intend
that this Agreement will be deemed amended by modifying any such illegal,
unenforceable, or void provision to the extent necessary to make it legal and
enforceable while preserving its intent, or if such is not possible, by
substituting therefore another provision that is legal and enforceable and
achieves the same objectives.  Notwithstanding the foregoing, if the remainder
of this Agreement will not be affected by such declaration or finding and is
capable of substantial performance, then each provision not so affected will be
enforced to the extent permitted by law.

14.           Waiver.  No delay or omission by either party to this Agreement to
exercise any right or power under this Agreement will impair such right or power
or be construed as a waiver thereof.  A waiver by either of the parties to this
Agreement of any of the covenants to be performed by the other or any breach
thereof will not be construed to be a waiver of any succeeding breach thereof or
of any other covenant contained in this Agreement.  All remedies provided for in
this Agreement will be cumulative and in addition to and not in lieu of any
other remedies available to either party at law, in equity or otherwise.

15.           Notices.  Any notices, consents, demands, requests, approvals and
other communications to be given under this Agreement by either party to the
other shall be deemed to have been duly given if given in writing and personally
delivered or sent by mail (registered or certified) or by a recognized “next-day
delivery service” to the address set forth below a party’s signature.

16.           Entire Agreement.  This Agreement represents the entire agreement
relating to employment between the Company and Employee and supersedes all
previous oral and written and all contemporaneous oral negotiations or
commitments, writings and other understandings, including without limitation
that certain Executive Retention Agreement entered into by the parties.  No
prior or subsequent promises, representation, or understandings relative to any
terms or conditions of employment are to be considered as part of this Agreement
or as binding.


--------------------------------------------------------------------------------


17.           Amendment.  This Agreement may be amended only in a writing signed
by both parties.

18.           Acknowledgment.  By signing below, the parties certify and
represent that they have carefully read and considered the foregoing Agreement
and fully understand all provisions of this Agreement and understand the
consequences of signing this Agreement, and have signed this Agreement
voluntarily and without coercion, undue influence, threats, or intimidations of
any kind or type whatsoever.

COMPANY:

EMPLOYEE:

 

 

 

 

DAVE & BUSTER’S, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Address:

2481 Mañana Drive

Address:

 

 

 

Dallas, Texas 75220

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 


--------------------------------------------------------------------------------